Case 2:18-cv-08420-RGK-PJW Document 154-1 Filed 10/12/20 Page 1 of 2 Page ID
                                 #:1641




                      Exhibit A
Case 2:18-cv-08420-RGK-PJW Document 154-1 Filed 10/12/20 Page 2 of 2 Page ID
                                 #:1642



  1                             CERTIFICATE OF SERVICE
  2         I declare that I am a citizen of the United States and I am a resident and employed
  3 in Los Angeles, California; that my business address is 903 Calle Amanacer, Suite 350
  4 San Clemente, CA 92673; that I am over the age of 18 and not a party to the above-
  5 entitled action.
  6         I am employed by a member of the United States District Court for the Central
  7 District of California, and at whose direction I caused service of the foregoing document
  8 entitled CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE and
  9 EXHIBIT “A” (DKTS. 153 & 153-1) on all interested parties as follows:
 10 [X] BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with
 11 the Clerk of the District Court using its CM/ECF System pursuant to the Electronic
 12 Case Filing provision of the United States District Court General Order and the E-
 13 Government Act of 2002, which electronically notifies all parties in this case.
 14 [X] BY ELECTRONIC TRANSMISSION: by sending a copy of the filed documents
 15 in PDF format to pro se parties who have agreed to electronic service
 16         Troy Larkin                             Ramon Larkin
            troy.larkin@gmail.com                   ramonlarkin@gmail.com
 17
 18 [X] BY FIRST CLASS MAIL: by placing a copy of the filed documents in a sealed
 19 envelope with postage fully paid and addressing the envelope to the following pro se
 20 parties:
 21 Jill Anderson                            John R. Becker
    2201 North Central Ave. No. 6A           7025 East Greenway Pkwy, Suite 800
 22 Phoenix, AZ 85004                        Scottsdale, AZ 85254
 23
           I declare under penalty of perjury under the laws of the United States of America
 24
    that the foregoing is true and correct.
 25
           Executed on October 12, 2020 at San Clemente, California.
 26
 27                                                /s/ Toni Thomas
                                                   Toni Thomas
 28

                                      CERTIFICATE OF SERVICE
